 In the Matter of VIRGINIAELECTRIC AND PowER COMPANYandINTERNATIONAL BROTHERHOOD or LOCAL UNIONS ON V. E. P.PROPERTIES,A. F. L.In the Matter of VIRGINIA ELECTRIC AND PowER COMPANYandINTERNATIONAL BROTHERHOOD OF LOCAL UNIONS ON V. E. P.PROPERTIES,A. F. L. AND UTILITYWORKERS UNIONCases Nos. 5-R-2000 and5-RE-10, respectively.DecidedMarch 4, 1946Hunton,'Williams, Anderson, Gay & Moore, by Messrs. T. JustinMooreandPatrick A. Gibson, ofRichmond, Va., andMr. H. M.Anderson,of Alexandria, Va., for the Company.Messrs.Herbert S. Thatcher, Joseph A. Padway,andJames R.Reilly,ofWashington, D. C., for the I. B. E. W.Messrs. Charles L. Gilkesen, Hunter H. Barbee, Alfred D. Lynch,andKermit V. Rooke,of Richmond, Va., andMr. Henry S. Franck,of Norfolk, Va., for the U. W. U.Miss Katharine Loomis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions duly filed by International Brotherhoodof Local Unions on V. E. P. Properties, A. F. L.,1 herein called theI.B. E. W., and by Virginia Electric and Power Company, Rich-mond, Virginia, herein sometimes called the Company, alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hear-ing upon due notice before Sidney J. Barban, Trial Examiner. Thehearing was held at Richmond, Virginia, on October 2, 3, 4, and 5,1945.The Company, the I. B. E. W., and Utility Workers Union,1The name of this petitioner appears as amended at the hearing.63 N. L.R. B., No. 30.271 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein calledthe U. W. U., appearedand participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Oral argument in which allthe parties participated was heldbefore the Board at Washington,D. C., on January 31,1946.Atthe argument,the U.W. U. requested that the question regardingthe representation of certain disputed classifications of employees,2the sole issue in which all the parties were concerned,be severed fromthe questionwith respectto the representation of certain categoriesof foremen,in issue only between the I. B. E. W. and the Company.Both the I. B. E. W. and the Companyconcurred in the request andit ishereby granted.We shall,therefore,postpone consideration ofthe issue concerning the foremen until a later date, at which timewe shall issue a Supplemental Decision in this proceeding.Upon the entirerecord in the case, the Board makes the following :FINDINGS OF FACT1.TIIE BUSINESS OF THE COMPANYVirginia Electric and Power Company, a Virginia corporation,is engaged in the business of generating, distributing, and sellingelectric energy in parts of the States of Virginia, North Carolina,and 'Nest Virginia. Some of the Company's present facilities wereformerly those of the Virginia Public Service Company whichmerged with the Company on May 26, 1944. The Company's opera-tions,which serve an area of approximately 29,000 square miles,constitute an integrated system.For the purposes of producing anddistributing electric energy the Company operates seven steam gen-erating stations and various hydroelectric generating stations. Inaddition, the Company manufactures, distributes, and sells gas inthe Virginia area. In 1941, the Company's sales of electricity ex-ceeded $16,900,000.The Company estimated that during 1941, asa result of its operations, approximately 283,000 kilowatt hours ofelectricitywere transmitted from Virginia to North Carolina, andapproximately 4,000,000 kilowatt hours were transmitted from NorthCarolina to Virginia.During the same year, the Company pur-chased coal for its electric operations, 91.3 percent of which, in ton-nage, originated outside Virginia.During the same period theCompany's sales of gas exceeded $1,171,000.For its gas operations2 These are plant clerks, clerks,line clerks,system operators,load dispatchers,electricalservice men dispatchers, collectors, collectors,jr , meter readers and collectors,and meterreaders. VIRGINIA ELECTRIC AND POWER COMPANY273in 1941, the Company purchased approximately 4,256,000 gallons ofoil,all of whichoriginated outsideVirginia;coke estimated atapproximately 6,000 tons which originated in Virginia,but wasshipped through a part of West Virginiaen routeto itsdestinationinVirginia; and coal estimated at 13,755tons, all of which origi-nated outside Virginia.Since1941, the Company'sbusiness hasincreased in volume.As noted above itsoperations expanded con-siderably in 1944 due to the merger with Virginia PublicServiceCompany, thereby encompassing additional territoryin Virginia andnew territory in West Virginia.The Company admits,for purposesof thisproceeding,that it isengagedin commercewithin themeaning oftheNational LaborRelations Act.II.THEORGANIZATIONS INVOLVEDInternational Brotherhood of Local Unions on V. E. P. Proper-ties is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.UtilityWorkers Union,unaffiliated,is a labor organization admit-ting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONAs a result of a Board decision 3 issued approximately 1 yearbefore the merger of the Virginia Public Service Company with theVirginia Electric and Power Company,4 the U. W. U. became thebargaining representative of V. E. P.'s office and clerical employeesand the I. B. E. W. was designated as the representative of V. E. P.'sproduction and maintenance employees.The U. W. U. and theI.B. E. W. have represented the employees in the respective unitssince that time.5The I. B. E. W. has also, since 1938, been the con-9 49 N. L. R. B 1095.whenever it is necessary to distinguish between the two companies as they existedbefore the merger, the Virginia Electric and Power Company is referred to as V. E. P.and the former Virginia Public Service Company as V. P. S.6 Both the U. W. U and the I B. E W were certified on July 8, 1943. On January13, 1944, the U. W. U, and the Company entered into an agreement covering office andclerical employees.The initial period of the contract expired on January 1, 1945.OnNovember 16, 1944, the U. W U requested that the 1944 agreement be automaticallyrenewed provided that the Company would enter into negotiations for amendments inthe spring.The Company agreedAlthough the parties met in the early summer of1945 to negotiate changes and arrived at a contract containing material changes, theCompany refused to sign the document.The I. B E W. and the Company entered intoan agreement covering V. E. P.'s production and maintenance employees on November 8,1943.This agreement provided that it should remain in effect until October 31, 1944,and contained a 60-day automatic renewal clause.Thereafter, the parties entered intotwo supplemental agreements, dated, respectively, September 12, 1944, and August 29,1945.The latter agreement provided that the original contract should remainin effectuntil a decision was rendered by the Board in the present proceedingand for 30 daysthereafter, but in no event later than December 31, 1945, unless prior to thattime thepartieshad entered into a new collective bargaining agreement.No new agreement hasbeen entered intoby theparties.686572--46-19 274DECISIONS OF NATrONAL LABOR RELATIONS BOARDtractual bargaining representative of the production and mainte-nance employees in V. P. S. It is significant in this connection thatunder the terms of the contract between the I. B. E. W. and V. P. S.,employees in the disputed classifications in this case,6 have, at leastsince 1944, been included in the production and maintenance unit,whereas similar employee classifications have been bargained forcontemporaneously therewith as part of the office and clerical unitat V. E. P., pursuant to the above-mentioned Board determination'and certification.After the merger, the I. B. E. W. requested theCompany to extend recognition to it on a system-wide basis for allproduction and maintenance employees, and urged that the scope ofthe unit be coextensive with that presently represented by it inV.P.S.The Company thereupon refused to recognize theI.B. E. W. as the exclusive bargaining representative of the disputedclassifications and, in addition, in view of the I. B. E. W.'s claim,refused to renew its contract with the U. W. U. On June 13, 1945,the I. B. E. W. filed its petition seeking to represent, in addition tothe foremen, the employees in question here. Shortly thereafter, theCompany filed its petition.The U. W. U. does not claim that the January 13, 1944, contractis a bar to this proceeding.The Company, although it did notadvance either the U. W. U. contract or the I. B. E. W. contractsas a bar, reserved all rights which might accrue to it under thesecontracts.Clearly the U. W. U.'s contract of January 13, 1944, isnot a bar since the parties, by negotiating for a new contract, indicatedtheir desire to terminate the old agreementsThe I. B. E. W.'ssupplemental agreements of August 29, 1945, specifically providedthat in no event should the contractual relationship between theparties extend beyond December 31, 1945.Accordingly, no contractpresently exists between the I. B. E. W. and the Company whichmay bar a present determination of representatives.Moreover, itis clear that, irrespective of any specific waiver by the Company,the filing of the petition by the Company was entirely inconsistentwith an intent to advance these contracts as a bar to this proceeding.,,Accordingly, we find that no bar exists to a present determinationof representatives.A statement of a Board agent, introduced into evidence at the6 The I.B. E. W. has represented this unit,without Board certification,under successivebargaining contracts.The latest comprehensive contract between the Company and theI.B. E. W.in regard to this unit was signed on December 2, 1944.This agreementprovided that it remain In effect until March 31, 1945,and contained a 90-day automaticrenewal clause.On August 29, 1945, a supplemental agreement was entered into coveringthis unit which was substantially similar to that of the same date covering the V. E. P.production and maintenance unit.9 !The Board specifically included collectors and meter readers in Its determination.8SeeMatter of Wisconsin Telephone Company,65 N. L. It. B. 368.9 Cf.Matter of Wisconsin PublicServiceCorporation,64 N. L.R B. 15. VIRGINIA ELECTRIC AND POWER COMPANY275hearing,indicatesthat the I. B. E. W. and the U. W. U. eachrepresents a substantial number of employees in the disputedclassifications.loWe find thata question affecting commerce has arisen concerningthe representation of employeesof the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.llIV. THE APPROPRIATE UNIT; THE DETERMINATION OP REPRESENTATIVESAt the hearing, the U. W. U., in seeking the inclusion of the dis-puted classifications of employees in a system-wide office and clericalunit, relied upon the Board's prior decision and the past history ofcollective bargaining in V. E. P., whereas, the I. B. E. W., in seekingtheir inclusion in a system-wide production and maintenance unit,12relied upon the past history of collective bargaining in V. P. S.Atthe oral argument, the I. B. E. W. and the U. W. U. agreed that theBoard's determination of the unit appropriate for these employeesmight properly rest, in part, upon the desires of the employees con-cerned.The Company, however, adhered to its original positionthat the only proper grouping for these employees is with the officeand clerical unit.The duties of the employees in the disputed classifications aredescribed below:Plant clerks, clerks, and line clerks:The work performed bythesecategoriesof employees is exclusively clerical.However, theywork under the direction of production supervisors and their workis related to the production process.The record indicates that pro-motionsamong theseemployees have been both into officeclericalpositions and into plant operation positions.System operators and load dispatchers:These employees, whileseated at desksat variouspower stations, direct the operation of theCompany's transmission system consisting of high tension wires.Their work consists in the main of distributing the load of electric20The Board agent reported that theI.B. E. W. submitted37 cards bearing the namesof 37 employees listed on the Company'sJuly 31,1945, pay roll;and thatthe U. W. U.submitted 39 cards bearing the names of 39 employees listed on the same pay roll.There are approximately 138 employeesamong the disputedclassifications.Boththe I.B.E.W. andthe U. W. U. appear to rely also upon their respectivecontractsin supportof theirclaims to representthe disputed classifications.The U. W. U.relies, in addition,on the prior Board certification.1.i The parties appear to be in agreementthat, except for the disputedclassificationsand the foremen,no question concerning representationexists with respect toeither theproduction and maintenance employees or the officeand clerical employees.v At thehearing, inaddition tothe classifications mentionedin footnote2,supra,theI.B. E. W.sought to include maids and janitorsin the productionand maintenance unit.These employeeswork inthe generaloffices of the Company.In its brief,the I. B. 1. W.states that becauseof this factthese employeesmight more properly belong inthe officeand clerical unit.We findthatthe maidsand janitors form part of the office andclerical unit and shall exclude them from the voting groupdesignated herein. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARD0energy around the system according to schedule, which set the powereach station is to supply as part of the load and the power that isrequired from connecting companies.Part of their time is spent incollecting and recording various operating data, including the amountof electric energy obtained from other companies.Electric service men dispatchers:This classification exists onlyin the V. P. S. area. These employees receive trouble calls overthe telephone, group the calls into areas so that only one "trouble-shooter" will be required for each area, and assign the "trouble-shooters" to service these areas.They have, however, no supervisionover the "trouble-shooters."Their work is mainly clerical in thatthey write up reports on the trouble calls.Collectors, collectors, jr., meter readers and collectors, and meterreaders :The collectors are bill collectors who report to the account-ing department each day, make their collections, and turn in themoney collected to the accounting department.They do no manualwork beyond what is necessary to disconnect service at the meterbox on occasion. In the V. P. S. area, collectors, as distinguishedfrom collectors, jr., formerly climbed poles and disconnected service,but this is no longer true.The meter readers, like the collectors, report to the accountingdepartment.They read customers' meters and report the readingsin books which are turned in to the accounting department and fromwhich customers' bills are prepared.They also carry sealing irons,screw drivers, and pliers in order to reset certain appliances andtake seals off meters and replace them.Meter readers in the V. P. S.area have done other work in addition to meter reading, but, at thehearing, the Company stated that it planned to discontinue thispractice within 60 days.V. E. P. also has a classification of em-ployee known as meter readers and collectors.As indicated by theirtitle, the employees in this category do both meter reading andcollecting.In view of the divergent histories of collective bargaining inV. E. P. and V. P. S. in the disputed classifications, and because theseemployees comprise fringe groups whose interests are related bothto the production and process and to office clerical work, we areof the opinion that these employees may properly form part of eitherthe production and maintenance unit or the office and clerical unit.Accordingly, we shall afford the disputed employees an opportunityto express their desires in the matter in a self-determination election.In view of the absence of any question concerning representationamong the employees in the over-all production and maintenanceunit or the over-all office and clerical unit, we shall direct an electionsolely among the disputed categories. In the event that the majority VIRGINIA ELECTRIC AND POWER COMPANY277of these employees select the U. W. U. as their bargaining representa-tive, they will be deemed to have indicated their desire to be bargainedfor on a system-wide basis together with employees in the office andclerical unit; in the event that a majority select the I. B. E. W.,they will be deemed to have indicated their desire to be bargainedfor on a system-wide basis together with employees in the productionand maintenance unit.The parties appear to be in agreement that pension workers, pen-sioners, part-time employees, and temporary employees who havebeen employed for less than 90 days should be excluded, and thatspecial temporary employees and temporary employees who havebeen employed for more than 90 days be included.13We shall, therefore, direct that the question concerning representa-tion which has arisen be resolved by an election by secret ballot amongthe employees in the voting group set forth below, who were employedduring the pay-roll period immediately preceding the date of theDirection of Election :All plant clerks, clerks, line clerks, system operators, load dis-patchers, electric service men dispatchers, collectors, collectors, jr.,meter readers and collectors, and meter readers, including specialtemporary employees and temporary employees who have been em-ployed 90 days or more, but excluding janitors and maids, pensionworkers, pensioners, part-time employees, and temporary employeeswho have been employed for less than 90 days, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Virginia Electricand Power Company, Richmond, Virginia, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from-the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region,acting in this matter as agent for the National Labor Relations Board,za These exclusions and inclusions were directed by the Board in the prior case.Therecord in this proceeding indicates that these categories of employeesstill exist and noquestion was raised at the hearing with respect to them. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDand subject to Article III, Sections 10 and 11, of said Rules andRegulations, among employees in the voting group described above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby International Brotherhood of Local Unions on V. E. P. Properties,A. F. L., or by Utility Workers Union, for the purposes of collectivebargaining,or by neither.